                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       NEW ALBANY DIVISION

BRIANA KIRK,                                                    )
                                                                )
                                   Plaintiff,                   )
                                                                )
                              v.                                )     Case No. 4:19-cv-00010-TWP-DML
                                                                )
PIERCE MORTUARY COLLEGES, INC.                                  )
Clerk’s Entry Of Default Entered 7/9/2019,                      )
                                                                )
                                   Defendant.                   )

             ENTRY FOLLOWING THE JANUARY 24, 2020 DAMAGES HEARING

         This matter is before the Court for a decision on damages sought by Plaintiff Briana Kirk

(“Ms. Kirk”) against Defaulted Defendant Pierce Mortuary Colleges, Inc. (“Pierce”). Ms. Kirk’s

Complaint alleged a violation of the Rehabilitation Act of 1973 and requested compensatory and

punitive damages, injunctive relief, and attorney’s fees and costs. (Filing No. 1 at 6.) Following

an Entry of Default, a hearing was held on January 24, 2020 at which Ms. Kirk appeared and Pierce

did not appear. Ms. Kirk presented evidence and made an argument for damages. The Court now

finds as follows.

                                            I.       BACKGROUND

         Because Pierce did not file a responsive pleading in this action, the Court’s facts come

from Ms. Kirk’s Complaint (Filing No. 1), and the evidence attached to her Motion for Default

Judgment (Filing No. 11) and presented at the hearing. Ms. Kirk enrolled in Mid-America College

of Funeral Service (“Mid-America”) 1 located in Jeffersonville, Indiana, on October 3, 2017, as a



         1
          In her pleadings, Ms. Kirk does not explain the relationship between Mid-America College and Pierce
Mortuary Colleges, Inc.. She merely states: Plaintiff alleges that Defendant, Pierce Mortuary Colleges, Inc., (hereafter
“Defendant” or “Mid-America”), failed accommodate her disability, resulting in her inability to complete a degree in
its MortuaryAffairs Program. (Filing No. 1 at 1 ¶ 1).
3rd quarter student. Mid-America receives federal financial assistance as defined in the

Rehabilitation Act. (Filing No. 1 at 2 ¶5). Ms. Kirk resided in Lexington, Kentucky and commuted

to school in Jeffersonville. Ms. Kirk suffers from Irritable Bowel Syndrome, Postural Orthostatic

Tachycardis Syndrome, and Chronic Neck Pain. These disabilities made it difficult for her to

attend classes regularly and when she did make it to class she often arrived late or left early.

       Dean Alisa Perkins (“Dean Perkins”) met with Ms. Kirk to discuss her condition and its

impact on her attendance. Ms. Kirk obtained documentation of her disabilities from her physician

and provided them to the school. Ms. Kirk continued to have attendance issues but would provide

an excuse from her doctor when she missed class. At the end of her first quarter, the President of

the school, Dr. Mitch Mitchell (“Dr. Mitchell”), met with Dean Perkins and Ms. Kirk. He

explained to Ms. Kirk that if she missed more than 10% of her classes in the next quarter she would

be expelled. Ms. Kirk informed Dr. Mitchell of her disabilities and Dr. Mitchell asked for the

documentation Ms. Kirk had provided to Dean Perkins.

       On or about February 21, 2018, during her last one on one meeting of the quarter, Dean

Perkins informed Ms. Kirk that she was at risk of being placed on administrative leave due to her

absences. Ms. Kirk explained to Dean Perkins that she felt Pierce’s treatment of her violated the

Americans with Disabilities Act. Dean Perkins gave Ms. Kirk different paperwork specific to

Americans with Disabilities Act requests to fill out with her physician.           Ms. Kirk set an

appointment with her doctor for March 9, 2018 to fill out that paperwork, but on March 6, 2018,

Dr. Mitchell placed her on administrative leave for six months. Ms. Kirk was passing all of her

classes at the time. She could not transfer her credits to another school because Pierce was not

regionally accredited. As a result of her administrative leave, Ms. Kirk lost her job with Ties




                                                  2
Mortuary Service and Kentucky Mortuary Services, because that employment was conditioned

upon her enrollment in a Mortuary Affairs Program.

        Ms. Kirk filed her Complaint on January 9, 2019, and provided a proof of service on March

22, 2019. (Filing No. 5.) She applied for an Entry of Default on June 19, 2019, and moved for

default judgment on October 31, 2019. (Filing No. 11.) That Motion included the following

itemized accounting of her damages:




The Court noticed discrepancies in the itemized damages and when totaled, damages amounted to

$96,413.16 rather than the $80,441.82 indicated by Ms. Kirk’s Motion for Default Judgment. The

Court granted the Motion for Default Judgment (Filing No. 12), but scheduled a hearing to hear

evidence and determine the amount of damages 2. Ms. Kirk appeared at that hearing and offered

evidence in support of her claimed damages. Pierce did not appear.

                                           II.      DISCUSSION

        Section 504 of the Rehabilitation Act of 1973 (19 U.S.C.A. §§ 791, 793, 794) (the

“Rehabilitation Act”) prohibits disability discrimination by federal agencies, federal contractors,

and other recipients of federal financial assistance. Specifically;



        2
           Fed. Rule Civ. Proc 55(b)(2) provides that the court may conduct a hearing when it needs to (A) conduct
an accounting; (B) determine the amount of damages; (C) establish the truth of any allegation by evidence; or (D)
investigate any other matter.

                                                        3
         No otherwise qualified individual with a disability in the United States . . . shall,
         solely by reason of her or his disability, be excluded from the participation in, be
         denied the benefits of, or be subjected to discrimination under any program or
         activity receiving Federal financial assistance.

Rehabilitation Act § 504. Types of prohibited discrimination include employment; education;

building accessibility; and health, welfare, and social services. Courts have held that private

individuals may file actions under the Rehabilitation Act against federal employers or against

recipients of federal financial assistance; the action need not be brought by a government entity.

A plaintiff who proves that a federal employer discriminated intentionally in violation of the

Rehabilitation Act may receive compensatory and punitive damages, reasonable attorney fees and

costs.

         At the damages hearing, Ms. Kirk testified as to the following:

 Tuition at Mid-America (two quarters)                                                    $7,800.00
 Tolls Incurred Travelling to Mid-America                                                   $352.00
 Mileage Incurred Travelling to Mid-America                                               $7,819.33
 Lost Wages from Ties Mortuary Service                                                    $5,200.00
 Lost Wages from Kentucky Mortuary Service                                                $4,160.00
 Lost VA Educational Benefit                                                              $3,880.08
 Lost Wages from 11-month delay in graduation                                           $47,817.92
 Emotional Distress                                                                     $10,000.00
 Total Compensatory Damages                                                             $87,029.33
 Attorney’s Fees and Costs                                                                $3,412.50
 Total                                                                                  $90,441.83

         Ms. Kirk is not seeking punitive damages. Regarding compensatory damages, Ms. Kirk

asks for $7,800.00 to compensate her for two quarters of tuition paid at Mid-America. Tuition is

$3,900.00 per quarter. Ms. Kirk paid for two quarters. She completed the third quarter and earned




                                                  4
24 credit hours. Although she was unable to transfer those credits to another school, 3 Ms. Kirk

received the educational benefit of one quarter at Mid-America. Ms. Kirk was expelled in the

middle of her second quarter and received no credit for that quarter. (Filing No. 11-6.) Ms. Kirk

accrued 25 extra credit hours upon her enrollment in Cincinnati College of Mortuary Sciences

because that school allowed her to transfer 68 hours of undergraduate credit, 25 more than the 43

hours Mid-America allowed her to transfer. (Filing No. 11-5.) The Court determines the

appropriate amount of damages for tuition is $3,900.00, which compensates Ms. Kirk for the cost

of her second quarter at Mid-America, which she paid for without receiving a benefit since she

was expelled.

        Ms. Kirk asks for $352.00 for tolls and $7,819.33 for the mileage she traveled commuting

to Mid-America over the two quarters. This number is based on Ms. Kirk’s estimation that she

travelled the 76.6 miles from her Lexington, Kentucky home to Jeffersonville, Indiana (Filing No.

11-7) on average four times per week over the course of the 22 weeks (two quarters) she was

enrolled at Mid-America. (Filing No. 11-1 at 2-3.) Each trip she paid $4.00 in tolls and travelled

153.2 miles round trip. She arrived at the number $7,819.33 by assigning a value of .58 cents to

each mile travelled. The Court finds the mileage calculations to be reasonable, however, Ms. Kirk

is entitled to mileage and tolls only for the quarter when she was expelled. Thus the Court awards

Ms. Kirk $176.00 for tolls incurred and $3,909.66 for mileage travelled.

        During her enrollment at Mid-America, Ms. Kirk was employed at both Ties Mortuary

Service and Kentucky Mortuary Services. Her employment was conditioned upon her enrollment

in a mortuary sciences program, and when she was dismissed from Mid-America she lost her job



3
  Ms. Kirk subsequently enrolled at the Cincinnati College of Mortuary Sciences and received her degree from that
school in December 2019. Because Mid-America was not regionally accredited she was unable to transfer the credits
to institution.

                                                       5
at both mortuary services. The Court awards Ms. Kirk $5,200.00 for lost wages at Ties Mortuary

Service and $4,160.00 for lost wages at Kentucky Mortuary Services. (Filing No. 11-1 at 3-4.)

        Because of her father’s military service, Ms. Kirk was entitled to a financial education

benefit through the Department of Veterans Affairs. This award was $1,224.00 per month for up

to 45 months. (Filing No. 11-9.) As a result of her expulsion from Mid-America, Ms. Kirk did

not receive this benefit between August and December 2019. She calculates her total losses at

$3,880.08, which includes the two full stipend payments she did not receive for August and

September, the 75% stipend payment she did not receive for November, and the 42% stipend she

did not receive for December. 4 (Filing No. 11-1 at 4.) The Court thus awards her $3,880.08 for

lost educational benefits from the Department of Veterans Affairs.

        Ms. Kirk also seeks lost wages due to the eleven-month delay in her graduation when she

was expelled from Mid-America. She calculates these damages at $47,817.92. To arrive at that

number, she took the general earnings of a funeral direction over a year period ($52,165.00) and

pro-rated it over the period of eleven months. Id. The Court finds this calculation to overestimate

Ms. Kirk’s lost wages due to the eleven-month delay in her graduation. At the damages hearing,

Ms. Kirk testified that she had obtained a job for which she would be earning about $3,000.00 per

month, depending on certain bonuses she might receive. Thus, the Court awards her $33,000.00

for lost earnings due to the eleven-month delay in graduation, which is $3,000.00 per month

for eleven months.

        Ms. Kirk asks for $10,000.00 in damages for emotional distress, which the Court grants,

noting that Ms. Kirk became homeless for a period of time after her expulsion from Mid-America.



4
 The stipend for November would have been only 75% of a regular payment because students have a one-week break
for Thanksgiving. The stipend for December would have been only 42% of a regular payment for Ms. Kirk because
she completed school on December 13, 2019.

                                                      6
         Last, Ms. Kirk asks for $3,412.50 for attorney’s fees and costs. This number is supported

by evidence in the record (Filing No. 11-2; Filing No. 11-1), and the Court grants this request.

The Rehabilitation Act allows the Court, at its discretion, to award the prevailing party reasonable

attorney’s fees. 29 U.S.C. § 794a(b).

         Thus, the Court awards Ms. Kirk the following itemized damages:

 Tuition at Mid-America                                                                 $3,900.00
 Tolls Incurred Travelling to Mid-America                                                 $176.00
 Mileage Incurred Travelling to Mid-America                                             $3,909.66
 Lost Wages from Ties Mortuary Service                                                  $5,200.00
 Lost Wages from Kentucky Mortuary Service                                              $4,160.00
 Lost VA Educational Benefit                                                            $3,880.08
 Lost Wages from 11-month delay in graduation                                          $33,000.00
 Emotional Distress                                                                    $10,000.00
 Total Compensatory Damages                                                            $64,225.74
 Attorney’s Fees and Costs                                                              $3,412.50
 Total                                                                                 $67,638.24


                                     III.    CONCLUSION

         Based on the foregoing findings, Default Judgment is entered against Defendant Pierce

Mortuary Colleges, Inc. in the amount of $67,638.24, on Plaintiff Briana Kirk’s claim for

violation of the Rehabilitation Act. Final judgment shall be entered accordingly.

         SO ORDERED.

Date: 2/3/2020




                                                 7
DISTRIBUTION:

Andrew Dutkanych, III
BIESECKER DUTKANYCH & MACER LLC (Evansville)
ad@bdlegal.com


PIERCE MORTUARY COLLEGES, INC.
c/o Jill Karn
Registered Agent
3111 Hamburg Pike
Jeffersonville, IN 47130




                                   8
